      Case 4:19-cv-00158-AW-MJF Document 69 Filed 02/11/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLHASSEE DIVISION

CLEONDENISE BODERICK,
individually and on behalf of all
those similarly situated,

        Plaintiff,                                           Case No.: 4:19-CV-00158-MW-
                                                                       MJF
vs.

GEICO INDEMNITY COMPANY,

        Defendant.
                                                              /



                   JOINT STATUS REPORT AND RESPONSE
               TO THE COURT’S ORDER REGARDING DISMISSAL


        Pursuant to this Court’s order dated January 23, 2020, the parties to this

case hereby file their Joint Status Report. The parties further respond to the

Court’s Order Regarding Dismissal dated February 11, 2020.

        A. Status Update.

        Following the Court’s order staying all deadlines pursuant to its January

23, 2020 Order Recognizing Settlement, Cancelling Hearing, and Extending

Stay of Deadlines, the parties to this case have negotiated and agreed upon

settlement terms. The parties expect to finalize the memorialization of the



 Boderick v. GEICO                                                                         Page
 Civil Case No. 4:19-cv-00158-MW-MJF                                                          1
 - Joint Status Report to the Court Regarding the Pending Settlement Between the Parties
     Case 4:19-cv-00158-AW-MJF Document 69 Filed 02/11/20 Page 2 of 4




settlement terms, and take actions required pursuant to those terms, within the

next fourteen (14) days from the date of this status report.

        No other disputes or other issues currently exist that the parties jointly

believe need to be resolved. The parties jointly desire a continued stay of all

litigation, and associated deadlines, in favor of finalizing the settlement process.

        B. Attorney-Conference Certification

        Pursuant to intent behind Local Rule 7.1(B) and Federal Rules of Civil

Procedure 26(f), the parties have conferenced with each other in good faith as

to their joint intent to resolve this case via settlement, and desire to stay all

pending litigation and associated deadlines while finalizing the settlement

process.




 Boderick v. GEICO                                                                         Page
 Civil Case No. 4:19-cv-00158-MW-MJF                                                          2
 - Joint Status Report to the Court Regarding the Pending Settlement Between the Parties
     Case 4:19-cv-00158-AW-MJF Document 69 Filed 02/11/20 Page 3 of 4




Dated: February 11, 2020

Respectfully Submitted,

/s/     Scott R. Jeeves                                  /s/    John P. Marino
Scott R. Jeeves, Esquire FBN 0905630                     John P. Marino (FBN: 814539)
THE JEEVES LAW GROUP, P.A.                               Kristen L. Wenger (FBN: 92136)
954 First Avenue North                                   SMITH, GAMBRELL & RUSSELL,
St. Petersburg, FL 33705                                 LLP
Telephone: (727) 894-2929                                50 North Laura Street, Suite 2600
Primary Email:                                           Jacksonville, Florida 32202
sjeeves@jeeveslawgroup.com                               Phone: (904) 598-6100
Secondary Emails:                                        Facsimile: (904) 598-6204
khill@jeeveslawgroup.com                                 jmarino@sgrlaw.com
rmandel@jeevesmandellawgroup.com                         kwenger@sgrlaw.com
Attorney for the Plaintiff                               Attorney for the Defendant




 Boderick v. GEICO                                                                           Page
 Civil Case No. 4:19-cv-00158-MW-MJF                                                            3
 - Joint Status Report to the Court Regarding the Pending Settlement Between the Parties
    Case 4:19-cv-00158-AW-MJF Document 69 Filed 02/11/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system. I

also certify that the foregoing document is also being served on this day on the

counsel of record as indicated below, either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for

those counsel to parties who are not authorized to receive Notice of Electronic

Filing via the CM/ECF system.



                                                   /s/      John P. Marino
                                                   Attorney

                         CERTIFICATE OF WORD COUNT

       I certify that this Joint Status and Response to the Court’s Order

Regarding Dismissal contains 442 words and complies with Local Rule 7.1(F).



                                                   /s/      John P. Marino
                                                   Attorney




Boderick v. GEICO                                                                         Page
Civil Case No. 4:19-cv-00158-MW-MJF                                                          4
- Joint Status Report to the Court Regarding the Pending Settlement Between the Parties
